             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JAMES D. BARRY,                                 No. 4:16-CV-02248
          Plaintiff,
    v.                                          (Judge Brann)

PHILLIP M. WHEELER, et al.,
          Defendants.

     and

FRANCISCO SEURO, et al.,
        Plaintiffs,
    v.

PHILLIP M. WHEELER, et al.,
          Defendants.

                                  ORDER

                               APRIL 30, 2019

     In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that the Motion for Summary Judgment filed by

Defendants Phillip M. Wheeler and Werner Enterprises, Inc., ECF No. 64, is

GRANTED IN PART and DENIED IN PART as follows:

     1.    With respect to Plaintiff James D. Barry’s claims against Defendants

           Phillip M. Wheeler and Werner Enterprises, Inc. for punitive

           damages, the motion is GRANTED.
2.   With respect to Plaintiff James D. Barry’s claims against Defendant

     Werner Enterprises, Inc. for negligent hiring and negligent

     entrustment, the motion is GRANTED.

3.   The motion is otherwise DENIED.


                                   BY THE COURT:



                                   s/ Matthew W. Brann
                                   Matthew W. Brann
                                   United States District Judge
